Exhibit 10.25

NON-NEGOTIABLE PROMISSORY NOTE

 

US $91,800    As of February 23, 2006

FOR VALUE RECEIVED, the undersigned, PBSJ Corporation, a Florida corporation
(“Maker”), hereby promises to pay to Kathryn J. Wilson (“Payee”), at such place
as Payee shall designate in writing, in lawful money of the United States of
America, the principal sum of Ninety-one thousand eight hundred and no/100
Dollars (US $91,800), together with interest thereon, or on so much thereof as
is from time to time outstanding, at the rates hereinafter set forth below, the
principal sum and interest being payable as set forth below.

Section I. Rate of Interest

From and after the date hereof through December 30, 2006, interest shall accrue
on the outstanding principal balance hereof at 7.5% per annum, which is the
prime rate of Maker’s primary bank lender (the “Prime Rate”) as of the date
hereof. On each December 31st following the date hereof through and including
December 31, 2010, the interest rate hereunder shall be reset to the Prime Rate
as of the date thereof, such that from such December 31st through the next
succeeding December 30th, interest shall accrue on the outstanding principal
balance hereof at such Prime Rate.

Section II. Payment of Principal and Interest

Subject to Sections III, IV and V, on the 1st day of each month commencing March
1, 2006 and ending January 1, 2011, Maker shall pay to Payee $1 of principal and
all interest accrued but not paid prior to such date. On February 28, 2011,
Maker shall pay to Payee the remaining principal balance hereof then outstanding
and not subject to a claim of set-off by Maker and all interest accrued but not
paid prior to such date.

Section III. Prepayments

Maker shall have the right to prepay the indebtedness evidenced by this Note, in
full or in part, at any time, without penalty, fee or charge.

Section IV. Events of Default

The occurrence of any of the following events or conditions shall constitute an
“Event of Default” hereunder:

(a) Except as set forth in Section V, Maker shall fail to make any payment of
principal or interest under this Note when due, and such failure shall have
continued for 30 days after written notice from Payee to Maker;



--------------------------------------------------------------------------------

(b) Maker shall: (i) file a voluntary petition or assignment in bankruptcy or a
voluntary petition or assignment or answer seeking liquidation, reorganization,
arrangement, readjustment of Maker’s debts, or any other relief under 11 U.S.C.
§§ 101 et. seq. as the same may be amended (the “Bankruptcy Code”), or under any
other act or law pertaining to insolvency or debtor relief, whether state,
federal, or foreign, now or hereafter existing; (ii) enter into any agreement
indicating consent to, approval of, or acquiescence in, any such petition or
proceeding; (iii) apply for or permit the appointment, by consent or
acquiescence, of a receiver, custodian or trustee of all or a substantial part
of Maker’s property; (iv) make an assignment for the benefit of creditors;
(v) be unable or shall fail to pay Maker’s debts generally as such debts become
due, or (vi) admit in writing Maker’s inability or failure to pay Maker’s debts
generally as such debts become due; or

(c) There occurs (i) a filing or issuance against Maker of an involuntary
petition in bankruptcy or seeking liquidation, reorganization, arrangement,
readjustment of Maker’s debts or any other relief under the Bankruptcy Code, or
under any other act or law pertaining to insolvency or debtor relief, whether
state, federal or foreign, now or hereafter existing; (ii) the involuntary
appointment of a receiver, liquidator, custodian or trustee of Maker or for all
or a substantial part of Maker’s property; or (iii) the issuance of a warrant of
attachment, execution or similar process against all or any substantial part of
the property of Maker and any of such (i) – (iii) shall not have been discharged
(or provision shall not have been made for such discharge), or stay of execution
thereof shall not have been procured, within ninety (90) days from the date of
entry thereof.

Upon any Event of Default, the total outstanding principal and all interest
payable hereunder shall become immediately due and payable.

Section V. Set-Off

Upon notice to Payee specifying in reasonable detail the basis therefor, Maker
may set-off any Claim it may have against Payee against amounts otherwise
payable under this Note. The exercise of such right of set-off by Maker in good
faith, whether or not ultimately determined to be justified, will not constitute
an Event of Default under this Note. Neither the exercise of nor the failure to
exercise such right of set-off will constitute an election of remedies or limit
Maker in any manner in the enforcement of any other remedies that may be
available to it. For purposes of this Section V, “Claims” means any claims
arising from any loss, liability, damage, expense (including costs of
investigation and defense and reasonable attorneys’ fees and expenses) or
diminution of value sustained by Maker.

Section VI. General Provisions

In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by applicable law, and in the event any such
payment is inadvertently paid by Maker or inadvertently received by Payee, then
such excess sum shall be credited as a payment of principal, unless Maker shall
notify Payee, in writing, that Maker elects to have such excess sum returned to
Maker forthwith. It is the express intent hereof that Maker not pay and Payee
not receive, directly or indirectly in any manner whatsoever, interest in excess
of that which may be legally paid by Maker under applicable law.

 

2



--------------------------------------------------------------------------------

Neither this Note nor any unpaid proceeds hereof may be assigned, negotiated or
otherwise transferred by Payee, except by will or pursuant to the laws of
descent and distribution.

THIS NOTE, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA
(WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS).

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Maker has hereunto executed this instrument
as of the day and year first above written.

 

MAKER: The PBSJ Corporation By:   /s/ John B. Zumwalt, III Name:   John B.
Zumwalt, III Title:   Chairman, CEO

 

4